Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 14-16 that Tate-Gans does not teach “for each of one or more subsequent image frames captured by the image capture system: estimating, by the one or more computing devices, a translation of the anchor region relative to the image capture system based at least in part on a comparison of the subsequent image frame to one or more previous image frames …”.
The examiner’s replies: base on the limitations recited in the claim the examiner interprets in light of the spec. but limitations from the specification are not read into the claims. The current claimed invention provides systems and methods for rendering virtual content in augmented reality as an anchor region within a scene and the anchor moves relative to the scene by translating current position with a previous position (i.e. the subsequent image frame). Another words a user with a HMD may be experienced the augmented reality environment in a different position e.g. a room with real and virtual objects, as Tate-Gans illustrates in fig. 1. Tate-Gans provides a prism/anchor (see [0073] discloses the Prisms 113 may be anchored/attached/pinned to various objects within a user's landscape 110) for each virtual content/object which displays a 3D content, because when the user moves the prism or the 3D content moves relative to the movement of the user. It means it compares the current position 
The Applicant argues that Tate-Gans’s disclosure that a hand-held controller and/or joystick can be used to move a prism.
The examiner replies: See [0081] discloses the user interface may include viewing, selecting, positioning and managing virtual content via user input through the user interface. The user interface may be at least one or a combination of a haptics interface devices, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device, an audio input device, a smartphone, a tablet, or the head-mounted system 160. 
On top of that in light of the current specification [0038] discloses the computing device 102 can be any form of device, such as mobile computing device (e.g., a smartphone, tablet, computing device that is able to be worn (e.g., computing device embedded in a pair of eyeglasses, a wristband, a necklace, head-mounted device, etc.), handheld computing device, etc.), computing device embedded in a vehicle, home appliance, or other system, smart speaker, laptop, desktop, gaming console, etc.
Therefore for these reasons and interpretations above the rejections of claims 1, 19 and 22 are maintained.   
Applicant argues on pages 16-18 regarding rejected claims 3-4 that Tate-Gans does not teach “estimating”.

See [0083] discloses the user-sensing system may include one or more sensors 162 operable to detect certain features, characteristics, or information related to the user 103 wearing the head-mounted system 160. For example, the sensors 162 may include a camera or optical detection/scanning circuitry capable of detecting real-time optical characteristics/measurements of the user 103 such as, for example, one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, sphericity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate information (e.g., the user's visual focal point) that may be used by the head-mounted system 160 to enhance the user's viewing experience.
Regarding claim 4, see [0232] discloses body dynamic type of Follow 1550 is another type of body dynamic. Follow 1550 is a specific mode that a single object (e.g., a Prism) may be put in by the user, for example, temporarily attaching the object to the user's head position. This is useful when a user wants an object to move along with their head positions. A feature of follow is that it ignores the pitch (e.g., up/down rotation) of the user's head, which gives the user greater freedom to look around at their physical space. If the user looks to the left or right, the object may re-center in their field of view. This re-centering has a lerp value, wherein it takes time to move and feels somewhat loosely attached to the user. The Follow behavior may directly mimic the user's head movement, for example, on a one to one movement. Follow may be accessed and activated by the application options menu on a Prism-by-Prism basis. The Follow 
The Examiner welcome an interview, in case the Applicant is disagreed with the Examiner’s interpretations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tate-Gans et al. US 2019/0197785 A1, hereinafter Tate-Gans.

Claim 1. 
(Tate-Gans at [0003] discloses that his invention generally relates to systems and methods configured to facilitate interactive virtual or augmented reality environments for one or more users) a computer-implemented method to generate augmented reality imagery, the method comprising: 
obtaining, by one or more computing devices, an initial image frame captured by an image capture system, wherein the initial image frame depicts a scene (see fig. 1 #160 and [0057] discloses the processor 170 may be configured with software (e.g., a universe application 130) for receiving and processing information such as video, audio, and/or other data (e.g. depth camera data) received from the head-mounted system 160); 
receiving, by the one or more computing devices, user input data descriptive of a user input that requests placement of virtual content at an anchor region within the scene (see [0060] The Universe operates using a Prism/distributed scene graph approach for 2D and/or 3D content. A portion of the Universe's scene graph is reserved for each application to render to. Each interaction with an application, for example the launcher menu, the landscape, or body-centric application zones (all described in more detail below) may be done through a multi-application scene graph. Each application is allocated 1 to n rectangular Prisms that represent a sub-tree of the scene graph. Prisms are not allocated by the client side applications, but instead are created through the interaction of the user inside of the Universe, for example when the user opens a new application in the landscape by clicking a button on a controller. An application can request a Prism from the Universe, but the request may be denied. If an application requests and is allowed a new Prism, the application may only transform the new Prism relative to one of its other Prisms); 
generating, by the one or more computing devices, an augmented version of the initial image frame that depicts the virtual content at the anchor region within the scene (see fig. 1 #115b), wherein the virtual content has an initial orientation (see [0014] discloses the Prism, the Prism properties comprising at least one of a location, an orientation, an extent width, an extent height, an extent depth, an anchor type, and/or an anchor position, wherein the instance data for each Prism include key value pairs of application specific properties comprising state information of virtual content previously rendered into the Prism by an application); and 
for each of one or more subsequent image frames captured by the image capture system: estimating, by the one or more computing devices, a translation of the anchor region relative to the image capture system based at least in part on a comparison of the subsequent image frame to one or more previous image frames (see [0082] An example of a haptics controller may be a totem (not shown). A totem is a hand-held controller that tracks its position and orientation relative to the headset 160. In this example, the totem may be a six degree-of-freedom (six DOF) controller where a user may move a Prism around in altitude and azimuth (on a spherical shell) by moving the totem up or down. To move the object closer or farther away, the user may use the joystick on the totem to "push" or "pull" the Prism, or may simply move the totem forward or backward. This may have the effect of changing the radius of the shell. Two buttons on the totem may cause the Prism to grow or shrink. Rotating the totem itself may rotate the Prism. Other totem manipulations and configurations may be used); 
determining, by the one or more computing devices, a rotation of the image capture system based at least in part on sensor data descriptive of rotational motion experienced by the image capture system (see [0123] Child Prism relational behavior: Prisms may determine whether their child Prism(s) may be anchored to them or not in translation, rotation and scale, and also choose whether the child Prism(s) will close with the main Prism. [0125] Independent transformation control: An application may request independent control over its translation, rotation, and scaling. This may allow the application to move and transform itself and see [0197]); 
determining, by the one or more computing devices, an updated location and an updated orientation of the virtual content for the subsequent image frame based at least in part on the translation of the anchor region relative to the image capture system and based at least in part on the rotation of the image capture system (see [0016] discloses updating the local Prism database of the user with updated Prism instance data as the user interacts with the one or more Prisms, and synchronizing the local Prism database with the external database, also see [0065]. [0129]); and 
See [0129] Both the Prism properties 310 and the application specific properties 320 for each Prism may be stored within a data structure of the local database 137. The Prism data are constantly updated while the user is operating the mixed reality system and interacting with the Prisms. As discussed above, the Prism instance data of the local database 137 may be persisted by synchronizing with the external database 150 on a periodic basis. The local database 137 and the external database 150 may be synchronized in near real-time. Also see [0165] at 650, the user's local database may be constantly (or at a regular interval, or as triggered by an event) and automatically updated with Prism information as the user interacts with the Prisms in the user's landscape. For example, when applications for certain Prisms change state from actively rendering to active but not rendering, or to sleeping, the user's local database is updated with the updated state information for the application within that Prism. The updated information from the user's local database may be immediately or periodically updating the passable world system (e.g., external database 150) to ensure the passable world system is kept up to date with the changing state of the applications and Prisms within the user's landscape. One of ordinary skill in the art may appreciate that this is merely one example of how a Prism property or an application specific property is changed and how updates are made to the local database and then to the external database and that many other similar types of changes to a Prism or to the application that is providing content to the Prism may be made.
the user with a HMD may be experienced the augmented reality environment in a different position e.g. a room with real and virtual objects, as Tate-Gans illustrates in fig. 1. Tate-Gans provides a prism/anchor (see [0073] discloses the Prisms 113 may be 

Claim 2. 
Tate-Gans teaches the computer-implemented method of claim 1, further comprising: displaying, by the one or more computing devices, the augmented versions of the initial image frame and the one or more subsequent image frames in a viewfinder portion of a user interface associated with the image capture system. [0079] The Universe may be the first application a user 103 sees when the user 103 turns on the mixed reality device. The Universe may be responsible for at least (1) rendering the user's world landscape; (2) 2D window management of planar applications and 3D windows (e.g., Prisms) management; (3) displaying and executing the application launcher menu; (4) allowing the user to place virtual content into the user's landscape 110; and/or (5) managing the different states of the display of the Prisms 113 within the user's landscape 110.

Claim 3. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein said estimating, by the one or more computing devices, the translation is performed independently of [0118] The Prism properties 310 define a Prism, at least in part, and allow the Universe to manage and maintain the Prisms within the user's landscape. For example, Prism properties 310 may include one or more of a default size, a maximum size, a minimum size, an anchor/placement type (e.g., Option to billboard, etc.), a behavior of a given Prism to the anchor type, an anchor location, a child Prism spawn location, a child head pose highlight, an on surface behavior, an independent transformation control, a resize vs. rescale indicator, an idle state timeout variable, etc. The Prism properties 310 allow the Universe the ability to track and manage each and every Prism within the user's landscape. Having a single application managing the virtual content displayed within the user's landscape assures content displayed within a user's landscape are displayed in a consistent and reliable manner. Some of the Prism properties 310 are further disclosed below. (See also [0083]).

Claim 4. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein: estimating, by the one or more computing devices, the translation comprises estimating, by the one or more computing devices, the translation based solely on the comparison of the subsequent image frame to one or more previous image frames; and determining, by the one or more computing devices, the rotation comprises determining, by the one or more computing devices, the rotation based solely on the sensor data. [0073] The Prisms 113 may be anchored/attached/pinned to various objects within a user's landscape 110, including snapping or anchoring to another Prism. For example, Prism 113a, which displays virtual content 115 (e.g., a video 115a from a video streaming application), may be anchored to a vertical wall 117a. As another example, Prism 113b, which displays a 3D tree 115b from a Halcyon application, is shown in FIG. 1 to be anchored to a table 117b. Furthermore, a Prism 113 may be anchored relative to a user 103 (e.g., body-centric), wherein the Prism 113 which displays virtual content 115 may be anchored to a user's body, such that as the user's body moves, the Prism 113 moves relative to the movement of the user's body. A body-centric content may be application content such as planes, meshes, etc. that follow the user and remain positionally consistent with the user. For example, a small dialog box that follows the user around but exists relative to the user's spine rather than the landscape 110. Additionally, a Prism 113 may also be anchored to a virtual object such as a virtual display monitor displayed within the user's landscape 110. The Prism 113 may be anchored in different ways, which is disclosed below. [0232] discloses body dynamic type of Follow 1550 is another type of body dynamic. Follow 1550 is a specific mode that a single object (e.g., a Prism) may be put in by the user, for example, temporarily attaching the object to the user's head position. This is useful when a user wants an object to move along with their head positions. A feature of follow is that it ignores the pitch (e.g., up/down rotation) of the user's head, which gives the user greater freedom to look around at their physical space. If the user looks to the left or right, the object may re-center in their field of view. This re-centering has a lerp value, wherein it takes time to move and feels somewhat loosely attached to the user. The Follow behavior may directly mimic the user's head movement, for example, on a one to one movement. Follow may be accessed and activated by the application options menu on a Prism-by-Prism basis. The Follow mode may be a default assignment to a Prism and/or be a non-temporary property of the Prism (e.g. fixed as a Follow Prism until a user, for example, changes the Prism properly).

Claim 5. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein: estimating, by the one or more computing devices, the translation of the anchor region relative to the image capture system based at least in part on the comparison of the subsequent image frame to one or more previous image frames comprises: determining, by the one or more computing devices, a two-dimensional translation associated with the anchor region; and determining, by the one or more computing devices, a scale change associated with the anchor region; and determining, by the one or more computing devices, the updated location of the virtual content for the subsequent image frame based at least in part on the translation comprises applying, by the one or more computing devices, a pinhole camera model to the two-dimensional translation and the scale change associated with the anchor region to estimate a three-dimensional translation of the image capture system. See fig. 1 and [0065] Each user's respective individual mixed reality system (e.g., mixed reality devices) captures information as the user passes through or inhabits an environment, which the mixed reality system processes to produce a passable world model. More details regarding a passable world are described in U.S. patent application Ser. No. 14/205,126, filed on Mar. 11, 2014, entitled "SYSTEM AND METHOD FOR AUGMENTED AND VIRTUAL REALITY", which has been previously incorporated by reference. The individual mixed reality system may communicate or pass the passable world model to a common or shared collection of data, referred to as the cloud. The individual mixed reality system may communicate or pass the passable world model to other users, either directly or via the cloud. The passable world model provides the ability to efficiently communicate or pass information that essentially encompasses at least a field of view of a user. The system uses the pose and orientation information, as well as collected 3D points described above in order to create the passable world. The passable world model allows the user the ability to integrate content (e.g., virtual and/or physical content) with the real world. A passable world system may include one or more mixed reality systems or mixed reality user devices that are able to connect to a cloud network, a passable world model, a set of object recognizers, and a database (e.g., external database 150). The passable world model may be configured to receive information from the mixed reality user devices and also transmit data to them through the network. For example, based on the input from a user, a piece of the passable world may be passed on from one user to another user. The passable world model may be thought of as a collection of images, points and other information (e.g. real world information) based on which the mixed reality system is able to construct, update and build the virtual world on the cloud, and effectively pass pieces of the virtual world to various users. For example, a set of real world points collected from a mixed reality user device may be collected in the passable world model. Various object recognizers may crawl through the passable world model to recognize objects, tag images, etc., and attach semantic information to the objects. The passable world model may use the database to build its knowledge of the world, attach semantic information, and store data associated with the passable world.

Claim 6. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein the method further comprises: determining, by the one or more computing devices, an updated scale for the virtual content within the subsequent image frame based at least in part on the translation of the See [0101] discloses these changes may then be sent to the Universe Server 205 and stored in a Server Prism. The centralized rendering system may then render the updated data in the Server Prisim. The centralized rendering system may hereinafter be referred to as the "Cali" or Kali" system. The Universe may be thought of as an enhanced version of the Cali Server, for example, because the Universe can manage the Prisms in the real world.

Claim 7. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein: the method further comprises: defining, by the one or more computing devices, a bounding shape associated with the anchor region; and identifying, by the one or more computing devices, a respective number of feature points included within the bounding shape in the initial image frame; and estimating, by the one or more computing devices, the translation of the anchor region relative to the image capture system based at least in part on the comparison of the subsequent image frame to one or more previous image frames comprises: identifying, by the one or more computing devices, a respective number of feature points in the subsequent image frame; and performing, by the one or more computing devices, a feature tracking algorithm on at least the feature points extracted from the subsequent image frame and one or more previous image frames. See [0081] discloses the user interface may be at least one or a combination of a haptics interface devices, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device, an audio input device, a smartphone, a tablet, or the head-mounted system 160.


Tate-Gans teaches the computer-implemented method of claim 1, wherein the sensor data comprises one or both of: inertial measurement unit data and gyroscope data. See [0019] discloses the head pose may be determined, at least in part, by an inertial measurement unit mounted on the head mounted display system, or the user's head, although other suitable methods may also be used. The distance of known positions of each application within the cell may be determined only for the cell the user using the mixed reality device is in and the neighboring cells.

Claim 11. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the updated location of the virtual content for the subsequent image frame comprises determining, by the one or more computing devices, the updated location of the virtual content for the subsequent image frame based at least in part on the translation of the anchor region relative to the image capture system plus a scheduled displacement value descriptive of a scheduled displacement of the virtual content from the anchor region. [0016] updating the local Prism database of the user with updated Prism instance data as the user interacts with the one or more Prisms, and synchronizing the local Prism database with the external database.

Claim 12. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein the virtual content comprises an animated virtual object. See [0069] discloses each Prism 113 may be exposed to the application 140 via a volume listener interface with methods for accessing properties of the Prism 113 and registering content in a scene graph sub-tree for shared resources such as meshes, textures, animations, and so on.

Claim 13. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein the anchor region comprises an anchor surface. [0073] The Prisms 113 may be anchored/attached/pinned to various objects within a user's landscape 110, including snapping or anchoring to another Prism. For example, Prism 113a, which displays virtual content 115 (e.g., a video 115a from a video streaming application), may be anchored to a vertical wall 117a. As another example, Prism 113b, which displays a 3D tree 115b from a Halcyon application, is shown in FIG. 1 to be anchored to a table 117b. Furthermore, a Prism 113 may be anchored relative to a user 103 (e.g., body-centric), wherein the Prism 113 which displays virtual content 115 may be anchored to a user's body, such that as the user's body moves, the Prism 113 moves relative to the movement of the user's body. A body-centric content may be application content such as planes, meshes, etc. that follow the user and remain positionally consistent with the user. For example, a small dialog box that follows the user around but exists relative to the user's spine rather than the landscape 110. Additionally, a Prism 113 may also be anchored to a virtual object such as a virtual display monitor displayed within the user's landscape 110. The Prism 113 may be anchored in different ways, which is disclosed below.

Claim 14. 
See fig. 1 #113b.

Claim 15. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein estimating, by the one or more computing devices, the translation of the anchor region relative to the image capture system comprises estimating, by the one or more computing devices, a local translation of the anchor region independent of a global translation associated with the scene. See fig. 1 #113b, also [0125] Independent transformation control: An application may request independent control over its translation, rotation, and scaling. This may allow the application to move and transform itself.

Claim 16. 
Tate-Gans teaches the computer-implemented method of claim 1, further comprising: generating and storing, by the one or more computing devices, an animated image file that includes the augmented versions of the initial image frame and the one or more subsequent image frames. See [0168] discloses if the borders of the boundaries volumetric space bounding the virtual content is viewable to the user, the virtual content may inevitably appear as computer generated within a confined space. Therefore, although the Prism may include borders and boundaries to confine the virtual content within the boundaries of the Prism, the borders may not be displayed to the user. Borders of the Prisms may be displayed in certain circumstances such as during system development and testing, etc. The borders/boundaries of the Prism may be displayed to the user, for example, during placement so the user can more easily understand where the Prism will be located.

Claim 17. 
Tate-Gans teaches the computer-implemented method of claim 1, wherein the method is performed in real-time concurrent with capture of the one or more subsequent image frames by the image capture system. See [0129] discloses the local database 137 and the external database 150 may be synchronized in near real-time.

Claim 18. 
Tate-Gans teaches the computer-implemented method of any of claim 1, wherein the method is performed on a video file that includes the initial image frame and the one or more subsequent image frames previously captured by the image capture system. See [0057] discloses the processor 170 may be configured with software (e.g., a universe application 130) for receiving and processing information such as video, audio, and/or other data (e.g. depth camera data) received from the head-mounted system 160, a local storage device 137, application(s) 140, a computing network, and/or external storage device(s) 150.

Claims 19 and 22 are rejected with similar reasons as set forth in claim 1, above.

Claims 20 and 21 are taught by Tate-Gans, see [0081] The user interface may include viewing, selecting, positioning and managing virtual content via user input through the user interface. The user interface may be at least one or a combination of a haptics interface devices, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device, an audio input device, a smartphone, a tablet, or the head-mounted system 160. A haptics interface device is a device that allows a human to interact with a computer through bodily sensations and movements. Haptics refers to a type of human-computer interaction technology that encompasses tactile feedback or other bodily sensations to perform actions or processes on a computing device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tate-Gans, and further in view of Delamont US 20110/0368616 A.

Claim 10. 
Tate-Gans teaches at [0059] that a scene graph is a general data structure commonly used by vector-based graphics, editing applications and modern gaming software, which arranges the logical and often (but not necessarily) spatial representation of a graphical scene. A scenegraph may be considered a data-structure that defines how content is positioned and transformed relative to each other within its structure, but does not explicitly specify (see the underlined areas below) the computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the rotation of the image capture system based at least in part on sensor data sensor data descriptive of a rotation speed of the image capture system; and accumulating, by the one or more computing devices, rotation speed in quaternion space to determine the rotation of the image capture system. 
Delamont teaches at [0091 and claim 13] that process transformations are applied to the augmented displayed surface renderings and virtual game objects, using matrix multiplication or quaternion math's. Also see [0100 and 0144] discloses other data such as velocity, momentum or rate of acceleration may be provided from the accelerometer in which this data is provided in the form of matrixes.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Delamont into teachings of Tate-Gans in order to calculated the rate in a change in the tilt or velocity of change in angle direction in which the users head is tilting, which may be used for example in the applying of transformations to virtual game objects that are augmented, in which virtual game objects may be rotated relative to the users changes in their head orientation in real-time in which the transformation operations are performed by the rendering module with the GPU in corresponding to the changing angle of tilt.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior arts do not teach or suggest the features recited in claim 8, as follows: “a bounding shape associated with the anchor region; and identifying, by the one or more computing devices, a first .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613